Citation Nr: 0415884	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  00-15 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as asthma, reactive airway disease and 
seasonal allergic rhinitis.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  Original jurisdiction of the case now 
resides with the RO in Houston, Texas.

Procedural history

The veteran served on active duty from August 1992 to April 
1997.

The veteran's  initial claims of entitlement to service 
connection for, inter alia, a respiratory disorder (allergic 
asthma, reactive airway disease and/or seasonal allergic 
rhinitis) and a low back condition were denied in an 
unappealed August 1998 VA rating decision.

This case first came before the Board on appeal from an 
August 1999 rating decision in which the Detroit RO 
determined that new and material evidence had not been 
submitted that would serve to reopen the previously-denied 
claims of entitlement to service connection for a respiratory 
disorder and of entitlement to service connection for a low 
back disorder.  In December 1999, the veteran failed to 
report for a hearing at the RO.  He has not requested that 
the hearing be rescheduled.  The veteran perfected his appeal 
with the filing of a substantive appeal (VA Form 9) in July 
2000.

In a May 2001 decision, the Board determined that new and 
material evidence had been submitted with regard to the 
veteran's claim of entitlement to service connection for a 
respiratory disorder; that issue was reopened.  Both that 
issue and the issue of whether a claim of entitlement to 
service connection for a low back disorder had been reopened 
were remanded by the Board for further development.  After 
appropriate development was completed, the Houston RO issued 
a Supplemental Statement of the Case which continued to deny 
the veteran's claims.  These issues are again before the 
Board for appellate consideration.

Issues not on appeal

In August 2003, the Houston RO denied claims of entitlement 
to a compensable evaluation for service-connected status post 
closed mandibular fracture and to a permanent and total 
disability rating for pension purposes.  The veteran was 
notified of that decision by letter dated August 21, 2003.  
To the Board's knowledge, the veteran has not submitted a 
Notice of Disagreement with respect to these issues.  The 
Board accordingly does not have jurisdiction of those issues, 
and appellate review is accordingly limited to those issues 
listed on the first page of this decision.  See Godfrey v. 
Brown, 7Vet. App. 398, 408-410 [the filing of a Notice of 
Disagreement initiates the appeal process].


FINDINGS OF FACT

1.  A nexus between an in-service respiratory disorder and a 
respiratory disorder manifested subsequent to service is not 
shown.

2.  In an unappealed August 1998 rating decision, the RO 
denied service connection for a low back disorder. 

3.  The evidence associated with the claims file subsequent 
to the RO's August 1998 rating decision is not new or 
significant, and need not be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 2002); 38 C.F.R. § 3.303, 30304, 3.306 (2003).

2.  The RO's August 1998 decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

3.  Since the August 1998 RO decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a low back disorder has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a respiratory disorder and a low back disorder.  Implicit in 
his presentation is the contention that he has submitted new 
and material evidence that would serve to reopen the 
previously-denied claim of entitlement to service connection 
for the low back disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  With 
specific regard to claims that have been previously denied, 
the VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

With specific attention to new and material claims, the Board 
observes that the United States Court of Appeals for Veterans 
Claims (the Court) held in Quartuccio that the notice 
provisions of the VCAA apply to cases, such as this, in which 
a claimant seeks to reopen a previously denied claim.

As to both of the claims before the Board at this time, it is 
noted that the veteran was notified by the August 1999 rating 
decision and by the November 1999 statement of the case (SOC) 
of the pertinent law and regulations and of the need to 
submit additional evidence on his claims (as noted above, his 
claim of entitlement to service connection for a respiratory 
disability was subsequently reopened).  The veteran was 
informed by these documents that he needed to submit new and 
material evidence and of the definition of new and material 
evidence.  In March 2003, August 2003, and September 2003, 
the veteran was issued a supplemental statement of the case 
(SSOC) in which he was again informed of the pertinent laws 
and regulations that pertain to claims of service connection, 
and of the need to submit additional evidence on his claim.

More significantly, a letter was sent to the veteran in June 
2003 explaining what evidence was needed to complete his 
claims.  Crucially, the veteran was informed by means of this 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
letter explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The Board notes that, even though the letter 
requested responses within 30 or 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  While the one-year period has not as 
of yet expired, it must be noted that the RO subsequently 
adjudicated his claims, as reflected by the SSOCs promulgated 
thereafter.  In addition, the veteran was advised by the 
March 2003 SSOC of the pertinent provisions of the VCAA.

The Board finds that these documents properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate his claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in August 2003 and September 2003, 
prior to the expiration of the one-year period following the 
June 2003 notification of the veteran of the evidence 
necessary to substantiate his claim, does not render the RO's 
notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.  

Duty to assist

With regard to the veteran's claim of entitlement to service 
connection for a respiratory disorder, the VCAA, in general, 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim of entitlement to service connection 
for a respiratory disorder, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

As noted in the Introduction, the Board remanded this case in 
May 2001 for additional evidentiary development.  Crucially, 
a VA examination was to be scheduled for the express purpose 
of determining the etiology of any current respiratory 
disorder, and the relationship between any respiratory 
disability so identified and the veteran's military service.  
Such an examination was scheduled to be conducted in February 
2003; VA records show that the veteran failed to report for 
this examination.  In the SSOC he was furnished in March 
2003, he was notified of the provisions of 38 C.F.R. § 3.655, 
which pertain to the implications of a failure to report for 
a scheduled VA examination without demonstrated good cause.  
Another such examination was scheduled by VA for September 
2003; again, according to VA records, the veteran failed to 
report therefor.  In the SSOC issued in September 2003, the 
veteran was again advised of the provisions of 38 C.F.R. 
§ 3.655, which pertain to failure to report for scheduled VA 
examinations.  Review of the claims file does not indicate 
that at any time has he furnished VA with an explanation as 
to his failure to report for his scheduled examinations, nor 
does that review indicate that he was not properly notified 
of the dates and locations of those examinations.

With regard to the veteran's claim that he has submitted new 
and material evidence sufficient to reopen his claim of 
entitlement to service connection for a low back disorder, as 
alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  See Charles v. Principi, 16 
Vet. App. 370 (2002).  

In the case herein, the Board, in its Remand, sought to 
obtain additional records referenced in the file but not 
contained therein  As discussed below, it was unable to 
obtain those records.  In addition, the RO sought a VA 
examination of the veteran's low back in conjunction with the 
Board-mandated examination of his respiratory disability.  In 
view of the veteran's failure to report for the requested 
examination, the Board's remand instructions are deemed to 
have been complied with.  Cf. Stegall v. West, 11 Vet. App. 
268 (1998).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed in this decision finds that the development 
of these claims has been consistent with the provisions of 
the VCAA.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

1.  Entitlement to service connection for a respiratory 
disorder, claimed as asthma, reactive airway disease, and 
seasonal allergic rhinitis.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation

According to the statute, every veteran shall be taken to 
have been in sound condition when entering service, except as 
to defects, infirmities, or disorders noted at the time of 
examination on entering service, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before entering service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  

Analysis

VA hospitalization summaries dated in 2001 show that the 
veteran was accorded treatment for medical problems that 
included asthma.  In addition, the report of a March 1998 VA 
examination indicates an impression of chronic persistent 
bronchial asthma, most likely allergic in etiology.  Hickson 
element (1), the current manifestation of disability, is 
satisfied with respect to asthma.  Element (1) is not 
satisfied with respect to any other claimed respiratory 
disability as none is currently demonstrated in the medical 
records.

The veteran's service medical records show that he was 
accorded repeated treatment for respiratory problems while in 
service.  These records include in-service references to 
treatment for asthma and the use of an inhaler.  Accordingly, 
Hickson element (2), in-service disease, is arguably 
satisfied.  

Crucially, however, the Board's May 2001 remand pointed out 
that the RO had denied the veteran's claim because it had 
determined that the asthma had pre-existed his military 
service and had not been aggravated thereby.  38 38 U.S.C.A. 
§ 1111, 1153; C.F.R. § 3.304, 3.306.  The Board's remand 
asked for an examination to resolve these questions.  See the 
Board's May 11, 2001 remand, page 10.
The veteran, as discussed above, failed to report for either 
of the two examinations thereafter scheduled by VA pursuant 
to the Board's request.  Thus, the key questions in this 
case, pertaining to whether a respiratory disability existed 
before service and whether such was aggravated during or due 
to service, remain unanswered.  These questions cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].

The Board has thus attempted to assist the veteran in 
developing evidence necessary to establish service connection 
for a respiratory disability.  He failed to cooperate with 
VA.  

It must be pointed out that "[t]he duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  A claimant failing to report for a 
scheduled examination must show good cause for so doing.  See 
38 C.F.R. § 3.655 (2003); Engelke v. Gober, 10 Vet. App. 396, 
399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992). 
The record contains no indication of the reasons for the 
veteran's failure to appear for the scheduled examinations.  
Statements by the veteran's representative fail to shed any 
light on this matter.

In the absence of a medical nexus opinion as to the matter of 
aggravation, the veteran's claim fails.  The Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
respiratory disorder.  The benefit sought on appeal is 
accordingly denied.



2.  Whether new and material evidence has been submitted 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for a low back disorder.

Pertinent Law and Regulations 

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated. 

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in May 2001, prior to this date.  Therefore, the earlier 
version of the law is applicable in this case.  Accordingly, 
the law states as follows.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board notes that for the purpose of establishing whether 
new and material evidence has been submitted, the 
truthfulness of evidence is presumed, unless the evidence is 
inherently incredible or consists of statements that are 
beyond the competence of the person(s) making them.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

Analysis

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for a low back disorder.  
As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a low back disorder.  

The "old" evidence

In September 1997, the veteran filed a claim of entitlement 
to service connection for an in-service low back injury.  The 
evidence of record as of August 1998, when the Detroit RO 
originally denied the veteran's claim of entitlement to 
service connection for a low back disorder, characterized at 
that time as low back strain, consisted primarily of the 
veteran's service medical records, which showed that the 
veteran was seen during service for low back complaints that 
were diagnosed as symptomatic of acute lumbar strain.  A 
Medical Evaluation Board (MEB) examination was apparently 
conducted, although the report thereof was not associated 
with the veteran's claims folder at the time.  The evidence 
in August 1998 also included the report of a March 1998 VA 
examination indicating diagnoses to include chronic lumbar 
strain, but no pathology found on either physical examination 
or X-ray studies.

The RO found in August 1998 that, while the service medical 
evidence reflected an in-service low back injury, the report 
of the March 1998 VA examination did not indicate any current 
disability.  The veteran was notified of the Detroit RO's 
decision on August 25, 1998.  He did not appeal that 
decision.

Thus, the evidence in August 1998 showed symptoms in service, 
satisfying Hickson element (2).  It did not establish that 
the veteran was diagnosed with a chronic disability in 
service, or that he had a current disability at the time of 
his claim, element (1).  In addition, the competent medical 
evidence did not purport to show a relationship between the 
veteran's military service, or any incident thereof, and any 
current disability, element (3).




The additionally submitted evidence

In June 1999, the veteran submitted duplicate copies of 
service medical records that had previously been considered 
by the RO.  The RO considered this action to constitute a 
request by the veteran that his claim be reopened.

As noted elsewhere in this decision in May 2001 the Board 
remanded this issue, notwithstanding the fact that no new and 
material evidence had been received [as discussed above the 
VCAA does not require assistance until after a claim is 
reopened].   The Board believed that the MEB report and 
recent VA treatment records, both of which were in the 
possession of the United States government, 
might shed additional light on the matter.

The RO, in accordance with the Board's May 2001 remand, 
sought to obtain a copy of the MEB report.  Attempts to 
obtain this document were unsuccessful.  VA medical records 
dated in 2001 were, however, obtained.  Those reports pertain 
to treatment for a variety of medical problems but did not 
show that the veteran was seen for problems or complaints 
regarding his lower back.

Moreover, the RO also attempted to schedule and examination 
of the veteran's low back, in conjunction with the 
examination requested by the Board with regard to the 
veteran's respiratory disorder.  As discussed above, the 
veteran failed to report, without demonstrated good cause 
therefor, for these examinations, which were scheduled to be 
conducted on the same day at the same location.

The evidence submitted subsequent to August 1998, to 
reiterate, consists solely of duplicate service medical 
records and reports of VA treatment pertaining to problems 
other than the low back.  The duplicate service medical 
records clearly cannot constitute "new" evidence.  The VA 
medical records, while "new" in the sense that they were 
not of record in August 1998, do not present any new 
information regarding the veteran's claim of low back 
disability, and indeed make no mention of any low back 
problems.  The VA treatment records therefore also cannot 
constitute "new" evidence.  In the absence of any "new" 
evidence, the question of whether any additional evidence is 
"material" is moot.

In short, the key elements of current disability and medical 
nexus, which were lacking at the time of the 1998 RO 
decision, still are lacking.  To a great extent this is due 
to the veteran's failure to report for VA examinations.  See 
Wood and Engelke, both supra; see also Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991) 

In view of the foregoing, the Board concludes that new and 
material evidence has not been submitted, and that the 
veteran's claim of entitlement to service connection for a 
low back disorder has not been reopened.  The benefit sought 
on appeal remains denied.


ORDER

Entitlement to service connection for a respiratory disorder 
is denied.

New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a low back 
disorder is not reopened.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



